Citation Nr: 0717224	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana

THE ISSUE



Entitlement to payment or reimbursement of the expenses for 
private hospital care in December 2003. 



WITNESSES AT HEARING ON APPEAL

Veteran and D. O. 



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in April 2004 of the 
Department of Veterans Affairs (VA) Medical Center (Agency of 
Original Jurisdiction or AOJ) in Shreveport, Louisiana.

In January 2005, the appeared at a hearing before a hearing 
officer at the VA Medical Center.  The transcript of the 
hearing is in the record.  

After the statement of the case was issued in June 2004, the 
veteran submitted additional evidence and waived the right to 
have the evidence initially considered by the RO. 


FINDINGS OF FACT

1. The veteran is rated permanently, 100 percent disabled due 
to service-connected post-traumatic stress disorder, and he 
has an additional 10 percent rating for residuals of a shell 
fragment wound.  

2. In December 2003, the veteran had surgery, laminotomy and 
foraminotomy at L4-5, at the Presbyterian Hospital of Dallas, 
a private hospital.

3. The veteran did not obtain authorization for the surgery 
by VA and the surgery was not rendered in a medical emergency 
of such a nature that delay would have been hazardous to the 
life or health of the veteran. 




CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses for 
private hospital care in December 2003 have not been met.  38 
U.S.C.A. §1728(a) (West 2002); 38 C.F.R. § 17.54, 17.120 
(2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The AOJ provided post-adjudication VCAA notice by letter, 
dated in June 2004. The veteran was notified VA would obtain 
VA records and that he could submit other medical records or 
authorize VA to obtain other medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (relative duties of VA and 
the claimant to obtain evidence, except for identifying 
evidence to substantiate the claim); of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 notice). 

As for identifying evidence to substantiate a claim under 
Quartuccio, 16 Vet. App. 183 (2002), the defect was cured, 
when at the hearing in January 2005, the hearing officer 
explained to the veteran that type of evidence needed to 
substantiate his claim was evidence about authorization for 
the surgery, a medical emergency, and unavailability of the 
service by VA.  Thereafter the veteran submitted additional 
argument and evidence, which demonstrated an understanding of 
what was needed to substantiate the claim.  As the notice 
defect did not affect the essential fairness of the 
adjudication, the veteran was not prejudiced.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing, 
which he did, so that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
No.06-7001 (Fed. Cir. May 16, 2007).

As for the degree of disability and the effective date under 
Dingess, 19 Vet. App. 473, the benefit sought, payment or 
reimbursement of the expenses for private hospital care, does 
not involve the assignment of a disability rating or an 
effective date as a matter of law.  Therefore the veteran's 
claim has not been prejudiced due to any deficiency in the 
VCAA notice required by Dingess.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, and 
the veteran has submitted private medical records.  As there 
is no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is rated permanently, 100 percent disabled due to 
service-connected post-traumatic stress disorder, and he has 
an additional 10 percent rating for residuals of a shell 
fragment wound.  

VA records disclose that in late August 2003 the veteran was 
seen for low back pain, which was constant and prevented him 
from doing his usual activities.  The plan was to restart the 
investigation of the pain and an MRI was ordered.  About a 
month later in September 2003, VA notified the veteran of the 
results of the MRI and advised him to attend acute care 
because of the severity of the pain, that is, he could hardly 
walk.  In November 2003, the veteran was seen by a 
neurosurgeon for chronic low back and right leg pain.  The 
assessment was right lower extremity pain, radiating from the 
hip, further diagnostic testing was planned, and the veteran 
was scheduled to return in three months. 

In statements and in testimony, the veteran stated that the 
day after he was seen by a VA neurosurgeon on November 12, 
2003, he had an appointment with a private neurosurgeon.  He 
stated that neurosurgeon, reviewed the MRI by VA, recommended 
surgery, which was subsequently done on December 8, 2003.  
The veteran maintains that VA was unable to provide proper 
care, forcing him to seek care from the private sector. 

The veteran testified that he tried to go through the VA 
system, but he went to a private physician after a VA 
physician told him that his back problem was not that bad and 
there was nothing else to do.  D.O., the veteran's spouse, 
stated that no one at VA told them about pre-authorization 
before going to a private physician.  The veteran testified 
that the private physician scheduled him for surgery as the 
physician's schedule would allow.  

Records of the Presbyterian Hospital of Dallas, a private 
hospital, show that on December 8, 2003, the veteran had 
surgery, laminotomy and foraminotomy at L4-5. 

The veteran is seeking reimbursement of hospital expenses 
that were not covered by Medicare.  Specifically, he seeks 
reimbursement of:  $840.00 (Presbyterian Hospital of Dallas); 
$206.59 and $34.17(neurological surgeon); and $2.25 
(radiology fee). 

Analysis

The admission of a veteran to a non-Department of Veterans 
Affairs hospital at the expense of the Department of Veterans 
Affairs must be authorized in advance.  In the case of an 
emergency, which existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application, whether formal or informal, by telephone, 
telegraph or other communication, made by the veteran or by 
others on his behalf is dispatched to the Department of 
Veterans Affairs within 72 hours after the hour of admission.  
38 C.F.R. § 17.54. 

It is not asserted by the veteran or shown that the veteran 
had VA's authorization for low back surgery on December 8, 
2003, at the Presbyterian Hospital of Dallas, a private 
hospital.  And an emergency did not existed at the time of 
admission.  For these reasons, expenses incurred at the 
Presbyterian Hospital of Dallas are not payable by VA under 
38 C.F.R. § 17.54. 



Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  In 
order to be entitled to payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three criteria and all three criteria must be met: 
The care and services rendered were: (1) for any disability 
of a veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability; and (2) the 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(3) no VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

The record shows that the veteran has a total disability 
rating, permanent in nature, resulting from service-connected 
PTSD so that he was eligible for hospital care at VA expense 
at a non-VA hospital for any disability to include the low 
back disability. 

The remaining question is whether the non-VA hospital care 
was rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health.  
The evidence of record shows that the veteran sought private 
medical treatment because he was frustrated with the level of 
care offered by VA.  And although the veteran had severe back 
pain prior to surgery, the record shows a period of nearly 
one month between the time he saw a private physician on 
November 13, 2003, and the time of the surgery in December 
2003.  In absence of evidence that the expenses of the 
private hospital care were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and as all three criteria must be met in order to 
establish entitlement to payment or reimbursement of medical 
expenses, the Board does not reach the third criteria of 
whether a VA or other Federal facility was feasibly 
available.  Accordingly, there is no factual basis to 
establish entitlement to payment or reimbursement of the 
expenses for private hospital care in December 2003 not 
previously authorized.  38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120. 



Accordingly, the evidence fails to establish the regulatory 
criteria for payment or reimbursement of the expenses being 
claimed.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Payment or reimbursement of the expenses for private hospital 
care in December 2003 is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


